Citation Nr: 0714281	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-01 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, M.N., and a translator


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1957 to 
March 1958.  He also reports having National Guard service 
from 1959 to 1962, but this remains unconfirmed.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's petition to reopen 
his previously denied claim for service connection for an 
acquired psychiatric disorder - inclusive of major 
depression, a nervous condition, and a stress disorder.

The Board remanded this case to the RO in February 2006, via 
the Appeals Management Center (AMC), for further development 
and consideration.  This included notifying the veteran of 
revisions to 38 C.F.R. § 3.156(a) concerning what constitutes 
new and material evidence to reopen a previously denied, 
and unappealed, claim.

Speaking of which, the veteran's claim for service connection 
for an acquired psychiatric disorder was first considered and 
denied by the RO in a March 1978 rating decision.  And he did 
not appeal.  See 38 U.S.C.A. § 7105(c) (West 2002) [if a 
notice of disagreement (NOD) is not filed within one year of 
notice of the RO's decision, the RO's determination becomes 
final and binding based on the evidence then of record].  See 
also 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302 (2006), etc.

In October 1988 the veteran's claim was again denied on the 
merits.  More recently, in November 1996, the RO determined 
he had not submitted new and material evidence to reopen his 
claim; the Board even more recently determined this in 
September 1999, and he did not appeal.  See 38 U.S.C.A. §§ 
5109A, 7103(a); 38 C.F.R. §§ 3.104, 3.105(a), 20.1100(a), 
20.1103, 20.1104 [a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the U.S. Court of Appeals for Veterans Claims (Court), or 
some other exceptional circumstance such as the decision was 
clearly and unmistakably erroneous (CUE)].  See also 
38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision).

In the February 2004 rating decision at issue, the RO 
discussed the previous denial of the veteran's claim in 
September 1999 and determined that no new and material 
evidence had been received to reopen this claim.  
Nevertheless, the Board also must make this threshold 
preliminary determination as to whether new and material 
evidence has been submitted, because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
merits of it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Only if the Board determines that new and material evidence 
has been submitted can the Board reopen this claim for an 
acquired psychiatric disorder and readjudicate this claim on 
the full merits.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
reopen his claim for service connection for an acquired 
psychiatric disorder, and to establish his entitlement to 
this benefit on the merits, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  A September 1999 Board decision denied the veteran's 
petition to reopen his previously denied claim for service 
connection for an acquired psychiatric disorder; and although 
notified of that decision and apprised of his procedural and 
appellate rights, he did not appeal).



3.  The additional evidence submitted or otherwise obtained 
since that September 1999 Board decision, by itself, or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for an acquired 
psychiatric disorder and does not raise a reasonable 
possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The Board's September 1999 decision denying the veteran's 
petition to reopen his claim of service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 20.1100, 20.1104 (2006).

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  With 
the exception of providing a VA examination, these notice and 
assistance requirements also apply to a petition to reopen a 
previously denied claim.  38 C.F.R. § 3.159(c) (2006).

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim.  However, as pointed 
out in the Board's February 2006 Remand, that letter set 
forth an obsolete legal standard regarding what was required 
to constitute new and material evidence under 38 C.F.R. 
§ 3.156.  The letter did not take into account the revisions 
to this regulation.  So on remand, the RO (AMC) issued a 
corrective VCAA notice in March 2006, informing the veteran 
of the correct standard for reopening a previously denied, 
and unappealed, claim for service connection.  And regarding 
the Kent elements, in particular, the letter specifically 
informed him that new and material evidence was required to 
reopen his previously denied claim.  The letter went on to 
define new and material evidence and specifically informed 
him that evidence that his acquired psychiatric disorder was 
incurred in or aggravated by his active military service was 
needed to reopen his claim.  Therefore, the Board finds he 
has been provided proper notice regarding the requirements of 
reopening a claim under 38 C.F.R. § 3.156 (2006); 
Kent, 20 Vet. App. at 1 (2006).

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant 
and his representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim before any initial 
unfavorable agency of original jurisdiction decision.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006) (Mayfield III) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  The 
veteran's claim was initially adjudicated in February 2004, 
prior to the content-correct March 2006 letter.  This could 
be considered error in the timing of the VCAA notice under 
Pelegrini II.  But following the March 2006 letter, the RO 
readjudicated the veteran's claim in a November 2006 
Supplemental Statement of the Case (SSOC) based on the 
additional evidence that had been obtained since the initial 
rating decision in question and SOC.  So the timing error in 
the provision of content-compliant VCAA notice was rectified.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

And as for assisting him with his claim, the record also 
reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of his service 
medical records and post-service medical records and 
examination reports, VA outpatient treatment records, lay 
statements, and the transcripts of his hearings.  He has not 
identified any additional evidence that needs to be obtained 
- keeping in mind the Board remanded his claim in February 
2006 so the RO (actually, the AMC) could provide him proper 
notice, which in the process gave him another opportunity to 
provide evidence in support of his claim.  


It also should be borne in mind that, in response to the 
November 2006 SSOC, the veteran merely resubmitted copies of 
evidence already of record.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.

Here, the veteran received the requisite Dingess notice in 
the March 2006 letter concerning the type of information and 
evidence needed to establish a downstream disability rating 
and effective date in the event his service connection claim 
is reopened and then granted.  And, as mentioned, the RO 
subsequently readjudicated his claim in the November 2006 
SSOC based on the additional evidence that had been submitted 
or otherwise since the initial rating decision at issue and 
SOC.  So there is no prejudicial error in proceeding with 
final appellate consideration of his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



Law and Analysis

The RO first considered and denied the veteran's claim for 
service connection for an acquired psychiatric disorder 
(nervous condition) in a March 1978 rating decision.  
Evidence of record at that time included copies of his 
private medical records.  According to a March 1978 report 
from Hartford Hospital, he had mentioned being maladjusted 
since childhood, but he also claimed that his mental problems 
began in the Army and had continued during the years since.  
It was noted that he had been treated at the Hartford 
Hospital Psychiatric Clinic since October 1977.  
The provisional diagnosis was borderline personality disorder 
with prominent paranoid features and difficulties with 
impulse control.

In a March 1978 rating decision, the RO denied the veteran's 
claim on the merits.  The RO acknowledged that a borderline 
personality disorder with prominent paranoid features and 
difficulties with impulse control had been diagnosed, 
but nonetheless concluded the evidence did not show the 
presence of a psychosis.  The RO determined, therefore, that 
the medical evidence of record failed to demonstrate that a 
psychosis was incurred in, or aggravated by, the veteran's 
military service or that a psychosis was manifested to a 
compensable degree of at least10 percent within one year 
following his discharge from service, to permit granting 
service connection on a presumptive basis.  The RO notified 
the veteran of that March 1978 denial during the following 
month and apprised him of his procedural and appellate 
rights.  However, he did not appeal.  Consequently, 
that March 1978 decision became final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 19.118(a), 19.153 (1977).

Subsequently, in July 1987, the veteran filed a petition to 
reopen his previously denied claim of service connection for 
a nervous disorder.  He stated that he had been treated at 
Hartford Hospital since 1975.  According to pertinent private 
medical records which were obtained and associated with the 
claims file, a mental status evaluation completed in January 
1983 had indicated he was unusually nervous and easily 
angered, and that he experienced hallucinations.  
During an evaluation completed at the Hartford Hospital's 
Psychiatric Clinic in April 1988, he claimed that he had 
first received treatment for nervousness after entering the 
Army at the age of 18.  An Axis I diagnosis of recurrent 
major depression was provided, and a recommendation was made 
to rule out 
post-traumatic dementia.  According to a record of an 
outpatient treatment session conducted approximately one-and-
a-half weeks later, the veteran had symptoms of depression 
and possibly early signs of dementia.  The diagnoses remained 
major depression and post-traumatic dementia.

In an October 1988 rating decision, the RO again reached the 
merits of the veteran's claim, but confirmed the previous 
denial of service connection for a nervous disorder.  The RO 
noted that, although a psychosis (major depression) had been 
diagnosed, the evidence did not indicate this disorder was 
incurred in, or aggravated by, the veteran's military service 
or that the disability was present to a degree of 10 percent 
or more within one year of his separation from active duty.  
The RO notified him that same month of that October 1988 
continued denial of service connection for a nervous 
disorder.  He again did not appeal.  Consequently, 
that October 1988 decision also became final and binding on 
him based on the evidence then of record.  38 U.S.C.A. 
7105(c) (West 1991); 38 C.F.R. §§ 19.129(a), 19.192 (1988).

In August 1996, the veteran again filed a petition to reopen 
his claim for service connection for a nervous condition.  In 
support of his petition to reopen his claim for an acquired 
psychiatric disorder, he submitted two lay statements from 
friends.  In these letters his friends explained they had 
noticed he had mental and behavioral problems (including 
hallucinations, as well as difficulty controlling his temper 
and anger), and that he was "incapacitated" following his 
return home from military duty in 1958.  A third lay 
statement included a witness' account of his then current 
symptoms, including crying, auditory hallucinations, and 
talking to himself.

Other post-service medical records associated with the claims 
folder following the RO's October 1988 decision include 
records from October 1977 that indicate the veteran sought 
treatment at the Hartford Hospital Psychiatric Clinic.  At 
that time he reported experiencing nervousness (upon hearing 
noises or people talk) since the "sound of shooting ruined . 
. . [his] nerves" in the Army in 1957.  The final diagnosis 
one year later in October 1978 was chronic and 
undifferentiated schizophrenia.  The remainder of the post-
service psychiatric treatment records received after the RO's 
October 1988 decision reflect recent treatment for, and 
examination of, a depressive disorder (not otherwise 
specified), anxiety, and a psychosis (characterized as 
schizophrenia) since December 1995.

Unlike earlier, the veteran appealed the RO's November 1996 
decision denying his claim (actually, the petition to reopen 
since it already had been denied previously).

At a January 1998 RO hearing, the veteran, through his 
representative, argued that his fourth grade educational 
level as well as his inability to speak fluent English 
resulted in a failure of the appropriate military officers to 
understood his condition.  More specifically, he testified 
that, when he completed forms in the military (including his 
separation examination questionnaire), he would simply 
"copy someone else's exam next to him."  He went on to allege 
that, if he had understood the questions posed to him, he 
would have responded that he had a nervous condition.

The veteran also testified at a Travel Board hearing in May 
1999.  At that hearing, he continued to assert that he had 
acquired a nervous disorder during his service.  He conceded 
that he did not seek any type of psychiatric treatment during 
service.  Although he initially stated that, after he was 
discharged from the "regular Army," he first sought 
psychiatric treatment in 1959 and was told that his problem 
"may be a mental problem," he also testified that his first 
post-service psychiatric treatment occurred in 1964 (from a 
private physician who concluded that he "was fine") and, 
alternatively, in 1974 at Hartford Hospital.  He reiterated 
his language barrier contentions, as well.

In a September 1999 decision, the Board declined to reopen 
the veteran's claim, concluding there was no new and material 
evidence, so the Board did not reach the merits of the 
underlying issue of service connection.  While the Board 
found that new evidence had been submitted, the Board also 
determined this evidence was not material because it did not 
associate the veteran's psychiatric disorder to his 
active military duty.  38 C.F.R. § 3.156(a) (1999) and Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Anecdotally, the 
Board also noted that the earliest evidence of a psychiatric 
condition was still approximately 20 years following the 
veteran's discharge from service.  He was notified of that 
decision and apprised of his procedural and appellate rights, 
and he again did not appeal.  Thus, that decision is final 
and binding on him in accordance with applicable law and 
regulation.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1100, 20.1104 (2006).

The Board's September 1999 decision is the last final 
decision on the issue of entitlement to service connection 
for an acquired psychiatric disorder on any basis.  This, in 
turn, means there must be new and material evidence since 
that decision to reopen this claim and warrant further 
consideration on the underlying merits.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156; see also Hodge, 155 F.3d at 1356 
(Fed. Cir. 1998).  This preliminary determination affects the 
Board's legal jurisdiction to reach the underlying claim to 
readjudicate it on a de novo basis.  See Barnett, 83 F.3d at 
1383 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
most recent petition to reopen his claim for service 
connection for an acquired psychiatric condition was received 
in August 2003, well after the cut-off date.  So, as 
indicated in the Board's February 2006 remand, the amended 
version of 38 C.F.R. §3.156(a) (2006) providing a revised 
definition of "new and material evidence" applies in this 
appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.



Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

The additional evidence the veteran has submitted since the 
Board's September 1999 decision is comprised primarily of his 
written and oral contentions and duplicative medical records.  
At his September 2005 videoconference hearing, he testified 
that he had an incident while on guard duty one night that 
was exacerbated by his language difficulties.  He also 
reported hiding from military police when they were looking 
for him.  He testified, as well, that some of the medical 
evidence he was submitting during his hearing showed a 
relationship between his claimed psychiatric condition and 
military service.  He also discussed post-service medical 
records and indicated he would be submitting still additional 
evidence.  The Board observes, however, that all medical 
evidence received since that September 2005 videoconference 
hearing is merely duplicative of evidence already on file 
prior to the Board's September 1999 decision, so already 
considered and therefore not new.

Also, in light of the fact that there is no indication the 
veteran has any medical training, his testimony during his 
hearing is competent only so far as to what his symptoms were 
during service.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).



Nonetheless, the veteran's sworn testimony during his video 
hearing is neither new nor material.  The claims file 
contains the transcripts of his prior hearing testimony on 
the issue at hand, and the contentions he made during his 
videoconference hearing are redundant of those he had earlier 
made.  That is to say, it merely amounts to a reiteration of 
the prior basis of the claim that his acquired psychiatric 
condition was incurred during service.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992) (statements which are 
essentially a repetition of contentions made previously are 
not new evidence).  His hearing testimony also is not 
material because it is not competent evidence that his 
psychiatric problems, post service, are somehow related to 
any disease or injury during his military service.  See, 
e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  While, 
as mentioned, the veteran is competent to comment on the 
symptoms he experienced in service, including in relation to 
those he experienced prior to service or even since, it is 
now well established that a layperson without medical 
training, such as him, is not qualified to render a medical 
opinion regarding the etiology of a disorder - including 
insofar as, in this particular instance, whether his current 
acquired psychiatric disorder is related to service.  See 
Espiritu, supra.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

Thus, the Board is constrained to deny the claim, as the 
veteran's hearing testimony and duplicate records of past 
treatment, etc., do not raise a reasonable possibility of 
establishing his claim.  38 C.F.R. § 3.156 (2006).  
Furthermore, inasmuch as the veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).




ORDER

New and Material evidence not having been received, the 
petition to reopen the claim of service connection for an 
acquired psychiatric disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


